 1 David J. Kaminski (SBN 128509)
     Kaminskid@cmtlaw.com
 2 Alex A. Wade (SBN 304022)
     wadea@cmtlaw.com
 3 CARLSON & MESSER LLP
     5901 West Century Boulevard., Suite 1200
 4 Los Angeles, CA 90045
 5 Telephone: (310) 242-2200
   Facsimile: (310) 242-2222
 6 Attorneys for Defendant,
   VITAL SOLUTIONS, INC.
 7
                                     UNITED STATES DISTRICT COURT
 8
                                  SOUTHERN DISTRICT OF CALIFORNIA
 9
10 DARREN D. NERO,                                         Case No. 3:18-cv-02503-BTM-MDD
11
                                Plaintiff,              EX PARTE MOTION FOR
12                                                      TELEPHONIC APPEARANCE OF
                                                        DEFENDANT’S REPRESENTATIVE AT
13                                                      THE ENE CONFERENCE, OR IN THE
     vs.                                                ALTERNATIVE, FOR A
14                                                      CONTINUANCE OF THE ENE
                                                        CONFERENCE
15 VITAL SOLUTIONS, INC.
                                                        Date: March 22, 2019
16                                                      Time: 9:30 a.m.
                                Defendant.              Judge: Hon. Mitchell D. Dembin
17
18                  Pursuant to Local Rule 16.1(c), the Court’s Notice and Order for Early Neutral
19 Evaluation and Case Management Conference in this matter (ECF No. 13), and the
20 Honorable Mitchell D. Dembin’s Chambers Rules, Defendant VITAL SOLUTIONS,
21 INC. (“Defendant”), through its respective counsel of record, hereby requests that its out-
22 of-state party representative be allowed to appear for the March 22, 2019 ENE
23 Conference via telephone. If this request is denied, then Defendant alternatively asks for
24 a continuance of the ENE to March 27, 2019, or any date after the month of April 2019,
25 as convenient with the Court’s calendar as Defendant’s client representative is
26 unavailable during this time.             Per this court’s chamber rules, Defendant’s counsel
27 attempted to meet and confer with Plaintiff’s counsel regarding this request on March 1,
28 2019, and has not gotten a response as of the filing of this Motion.
     {00110261;1}                                      1
                                                                EX PARTE MOTTION FOR TELEPHONIC APPEARANCE
                                                                             CASE NO. 3:18-cv-02503-BTM-MDD
 1                  Good cause exists for this request as follows:
 2                  1.    Defendant’s counsel of record will appear in person at the March 22, 2019
 3 hearing. This request for a telephonic appearance pertains only to Defendant’s party
 4 representative, who is located outside California.
 5                  2.    Defendant’s client representative is located in Berkeley Lake, GA.
 6                  3.    It will require significant time, expense and resources for Defendant’s
 7 representative to travel from Georgia to San Diego and make an in-person appearance at
 8 the ENE Conference. In order to prepare for, travel to and from, and attend the ENE
 9 Conference, Defendant’s representative must set aside two business days and cancel other
10 important engagements.               Defendant’s representative must also incur significant travel
11 expenses, including flights to and from California, a hotel room, and a rental car. These
12 expenses would necessarily detract from any available settlement funds, thereby making
13 a settlement between the parties less likely.
14                  4.    Counsel for both parties have an established working relationship, have
15 litigated numerous similar lawsuits together in the past, and have a history of successfully
16 reaching settlements through informal dialogue and communication outside the presence
17 of their clients, including participating in telephonic ENE Conferences that were
18 meaningful. Counsel believe the ENE in this matter can be meaningful and conducted
19 successfully as well, with Defendant’s representative available via telephone.                       If this

20 Motion is granted, Defendant’s representative will be prepared and available to
21
     meaningfully participate in the ENE Conference by telephone, and will have full

22
     authority to settle this matter.

23
                    5.    If the request for a telephonic appearance is not granted, Defendant

24
     alternatively seeks a continuance of the ENE, to March 27, 2019, or any date after the
     month of April 2019, as convenient with the Court’s calendar as Defendant’s client
25
     representative is unavailable during this time. The basis for this alternative request is that
26
     it would be very burdensome for Defendant’s client representative to travel and be unable
27
28
     {00110261;1}                                         2
                                                                     EX PARTE MOTTION FOR TELEPHONIC APPEARANCE
                                                                                  CASE NO. 3:18-cv-02503-BTM-MDD
 1 to perform his normal work duties on March 22, 2019, due to previously scheduled
 2 engagements.
 3                  6.    This Ex Parte Motion is not made for any improper purpose or delay, and the
 4 Defendant asserts that the granting of this Motion will not cause any prejudice to any of
 5 the parties.
 6                  Pursuant to the foregoing, the Defendant respectfully requests that this Ex Parte
 7 Motion be granted, and that Defendant’s out-of-state representative be allowed to attend
 8 the March 22, 2019 ENE/CMC via telephone, or alternatively, that the hearing be
 9 continued to March 27, 2019, or any date after the month of April 2019, as convenient
10 with the Court’s calendar as Defendant’s client representative is unavailable during this
11 time. A Proposed Order regarding this Motion is submitted herewith for the Court’s
12 consideration.
13
14                  Respectfully submitted,
15
16 DATED: March 4, 2019                            CARLSON & MESSER LLP
17
                                                    /s/ David J. Kaminski
18                                                  David J. Kaminski
19                                                  Alex A. Wade
                                                    Attorneys for Defendant,
20                                                  VITAL SOLUTIONS, INC.
21
22
23
24
25
26
27
28
     {00110261;1}                                        3
                                                                  EX PARTE MOTTION FOR TELEPHONIC APPEARANCE
                                                                               CASE NO. 3:18-cv-02503-BTM-MDD
                                          CERTIFICATE OF SERVICE
 1
 2                  I, David J. Kaminski, hereby certify that on this 4th day of March, 2019, a true and
 3 accurate             copy of the foregoing EX PARTE MOTION FOR TELEPHONIC
 4 APPEARANCE                    OF    DEFENDANT’S            REPRESENTATIVE          AT      THE       ENE
 5 CONFERENCE, OR IN THE ALTERNATIVE, FOR A CONTINUANCE OF THE ENE
 6 CONFERENCE were served via the District Court ECF System on the Following:
 7
 8                  Email: mdaher@sulaimanlaw.com
 9                         nick@wajdalawgroup.com

10                                                        /s/David J. Kaminski
                                                          David J. Kaminski
11                                                        CARLSON & MESSER LLP
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     {00110261;1}                                         4
                                                                   EX PARTE MOTTION FOR TELEPHONIC APPEARANCE
                                                                                CASE NO. 3:18-cv-02503-BTM-MDD
